           Case 1:20-cv-02405-EGS Document 113 Filed 11/16/20 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    VOTE FORWARD, et al.,

                                   Plaintiffs,

           v.
                                                        Civil Case No. 1:20-cv-02405
    LOUIS DEJOY, in his official
    capacity as the Postmaster General; and the
    UNITED STATES POSTAL SERVICE,

                                  Defendants.



       NOTICE OF PLAINTIFFS’ PROPOSAL FOR FURTHER PROCEEDINGS AND
                              PROPOSED ORDER

          Pursuant to the oral order issued by the Court on November 9, 2020, and after conferring

with Defendants, the Vote Forward Plaintiffs submit the following proposal for further

proceedings in this action. 1

          As discussed with the Court at the November 9 status conference, further discovery in this

case is warranted to address USPS’s compliance with the Court’s earlier orders, particularly in

light of the impending runoff elections in Georgia. Last week, Plaintiffs provided Defendants with

a set of proposed discovery topics and a schedule for completing such discovery. Since conferring

with Defendants, Plaintiffs have attempted to address USPS’s concerns about the scope and timing

of the proposed discovery by narrowing the list of expedited discovery topics to focus on issues

relevant to the upcoming January 5, 2021 Georgia runoff elections, so that Plaintiffs can file, and




1
 An identical proposal in terms of next steps is being filed by the plaintiff in NAACP v. U.S. Postal
Service, DDC No. 20-2295.


                                                  1
         Case 1:20-cv-02405-EGS Document 113 Filed 11/16/20 Page 2 of 6




the Court can resolve, any relevant motions for relief in advance of those elections. However,

Defendants have not agreed to Plaintiffs’ revised proposal, necessitating the filing of separate

proposals for further proceedings in this action. 2

       Plaintiffs respectfully request that the Court enter the attached Proposed Order. Plaintiffs

submit that their proposed expedited discovery requests and schedule are necessary to ensure the

timely resolution of any disputes that may affect the impending January 5 runoff elections.

I.     An Expedited Discovery and Briefing Schedule Is Necessary to Ensure the Timely
       Delivery of Election Mail for The Impending Georgia Runoff Elections.

       USPS data shows that the three Districts serving Georgia—Atlanta, Gulf Atlantic, and

Tennessee (collectively, the “Georgia Districts”)—struggled to deliver ballots on time to meet the

Georgia Election Day deadline. For example, in the two weeks before the November 3 general

election, the Atlanta District’s processing score for Inbound Ballots (i.e., ballots mailed from the

voter to the board of election) plummeted to 39.68% on October 27, rebounded for two consecutive

days, but then dipped again for the three days immediately preceding Election Day: 78.23%

(October 30), 57.09% (October 31), and 61.47% (November 2). See ECF No. 111-2. 3 Moreover,

those sub-80% processing scores continued despite this Court’s Orders requiring the use of

extraordinary measures designed to expedite the processing of Inbound Ballots, raising questions

about USPS’s effective compliance with the Court’s Orders.




2
  Plaintiffs have also agreed to defer certain discovery requests until after January 5, 2021,
contingent on USPS confirming that it will not institute changes to its nationwide Election Mail
delivery policies and transportation policies between now and January 5, 2021. As of the time of
this filing, Defendants have agreed to comply with the relevant preliminary injunctions but have
not provided further clarity on whether any further changes between now and January 5, 2021 will
occur. Subject to the ongoing negotiations, Plaintiffs reserve the right to seek additional, expedited
discovery with respect to those policies in advance of January 5, 2021.
3
 The Gulf Atlantic District reported similarly low processing scores in the three days preceding
Election Day: 85.21% (October 30), 83.17% (October 31), and 78.52% (November 2).

                                                  2
         Case 1:20-cv-02405-EGS Document 113 Filed 11/16/20 Page 3 of 6




       Another significant issue throughout this case is that the data produced by USPS has not

captured the full universe of Inbound Ballots being delivered through the mail. For example, the

Inbound Ballot processing scores cited above do not include ballots that: (a) are delivered locally

and do not go through a processing facility; and (b) receive an origin scan but not a destination

scan because they are removed from the ordinary processing system as a result of the extraordinary

measures in place to expedite the delivery of ballots. Only after multiple requests from Plaintiffs,

and in the wake of testimony from USPS employee Kevin Bray, did USPS finally produce post-

Election Day processing score data distinguishing between ballots originating in a District versus

ballots destined for a District. That data was a helpful first step. And it underscores that further

discovery is essential so that Plaintiffs can determine whether additional sources may be available

so that the data presented about Inbound Ballots for the Georgia special elections is more complete.

       With less than two months between now and the Georgia Runoff Elections, the parties and

this Court have limited time to determine what went wrong in the Georgia Districts during the

general election, including the extent of USPS’s compliance with the Court’s orders, and what

further relief may be necessary to ensure the timely delivery of Election Mail for the Georgia

runoff elections. Prompt relief is especially important given that mail ballots in Georgia must be

received by 7 p.m. on Election Day (i.e., January 5, 2021)—with no extended deadline for

postmarked ballots. Furthermore, Defendants have stated that they expect mail volume to increase

during the holiday season that overlaps with the Georgia mail-in voting window, underscoring the

risk of untimely Election Mail delivery and voter disenfranchisement.

       Having been down this road before, Plaintiffs simply cannot afford to wait and see whether

USPS will comply with the Court’s preliminary injunction orders or subsequent Court orders.

Particularly given USPS’s oft-stated concerns about last-minute operational changes, any delay in



                                                 3
           Case 1:20-cv-02405-EGS Document 113 Filed 11/16/20 Page 4 of 6




obtaining this discovery will make it difficult for Plaintiffs to obtain relief from the Court

sufficiently in advance of the January 5 deadline to ensure effective implementation.

II.       Plaintiffs Have Narrowly Targeted Their Proposed Expedited Discovery Requests.

          In light of the impending January 5, 2021 deadline and USPS’s consistently poor

processing scores for Inbound Ballots in the Georgia Districts, Plaintiffs have focused their

proposed expedited discovery on USPS’s handling of Election Mail and compliance with the

Court’s orders with respect to the Georgia Districts, including:

      •   Use of late and extra trips;

      •   The implementation of measures outlined in USPS’s October 13 and October 20
          Memoranda, and recent Court orders;

      •   USPS reports regarding ballot sweeps, all-clears, and non-compliance with USPS Election
          Mail Polices;

      •   Data regarding the volume and processing scores for Inbound Ballots that were and were
          not sent to USPS processing facilities, and information on the use of Intelligent Mail
          Barcode (“IMB”) features in Georgia to contextualize such data;

      •   USPS’s forthcoming plans for handling Election Mail in the Georgia runoff elections; and

      •   Data regarding USPS’s expected volume of mail for December 2020 through January 5,
          2021, and employee availability in the Georgia Districts from July 2020 through January
          2021.

See Ex. 1, Plaintiffs’ Outline of Discovery Topics.

          This targeted discovery will allow the parties and the Court to craft any relief that may be

necessary to ensure the timely delivery of Election Mail in the Georgia runoff elections. Without

such discovery, the parties will lack the information necessary to ensure that any relief is

appropriately tailored to facts on the ground. At the same time, Plaintiffs’ narrowing of their

discovery requests to focus on Georgia specifically will alleviate any purported concerns about the

discovery burden.


                                                   4
        Case 1:20-cv-02405-EGS Document 113 Filed 11/16/20 Page 5 of 6




III.   Plaintiffs’ Proposed Schedule

       In order to complete Plaintiffs’ limited discovery and then hold a hearing—should any

disputes arise before the January 5 runoff elections—Plaintiffs propose the following schedule.

           DATE                                             EVENT

 November 18, 2020            Deadline for Plaintiffs to formally serve discovery requests on
                              Defendants.
 November 20, 2020            Deadline for Defendants to serve objections to Plaintiffs’
                              discovery requests.
 November 23, 2020            Hearing to resolve Defendants’ objections to Plaintiffs’ discovery
                              requests, if necessary.
 December 1, 2020             Deadline for Defendants to produce documents and interrogatory
                              responses to Plaintiffs’ discovery requests.
 December 6, 2020             Deadline for completion of depositions.

 December 9, 2020             Deadline for Plaintiffs to file motion(s) for relief relating to the
                              Georgia Run-Off Elections.
 December 12, 2020            Deadline for Defendants to file a response to Plaintiffs’ motion(s)
                              for relief.
 December 16, 2020            Hearing on Plaintiffs’ motion(s) for relief relating to the Georgia
                              Run-Off Elections.


 Date: November 16, 2020                            Respectfully submitted,

                                                    /s Shankar Duraiswamy_______
                                                    Shankar Duraiswamy
                                                    Habin Chung
                                                    Megan C. Keenan
                                                    James Smith
                                                    Sarah Suwanda
                                                    Virginia Williamson
                                                    COVINGTON & BURLING LLP
                                                    One CityCenter
                                                    850 Tenth Street, NW
                                                    Washington, DC 20001-4956
                                                    (202) 662-6000
                                                    sduraiswamy@cov.com
                                                    hchung@cov.com
                                                    mkeenan@cov.com
                                                    jmsmith@cov.com
                                                    ssuwanda@cov.com
                                                    vwilliamson@cov.com

                                                5
Case 1:20-cv-02405-EGS Document 113 Filed 11/16/20 Page 6 of 6




                                  Robert D. Fram
                                  Diane Ramirez
                                  COVINGTON & BURLING LLP
                                  Salesforce Tower
                                  415 Mission Street, Suite 5400
                                  San Francisco, CA 94105-2533
                                  (415) 591-6000
                                  rfram@cov.com
                                  dramirez@cov.com

                                  John Fraser
                                  COVINGTON & BURLING LLP
                                  The New York Times Building
                                  620 Eighth Avenue
                                  New York, NY 10018-1405
                                  (212) 841-1000
                                  jfraser@cov.com

                                  Counsel for Plaintiffs




                              6
